Bloodworti-i, J.
Charlie Thomas was convicted under an indictment which charged him with assault with intent to murder Bessie Beck by shooting the said Bessie Beck with a pistol. A woman, Bessie Black, was introduced and swore that the accused shot her with a pistol. She swore also that her name was Bessie Lou'Walden. There is not a particle of evidence to show that the accused' shot, or shot at, Bessie Beck, or that Bessie Beck was ever known as Bessie Black or as Bessie Lou Walden, or was ever called by either name. The verdict of guilty, therefore, is contrary to law and evidence. Appling v. State, 26 Ga. App. 418 (106 S. E. 311); Lewis v. State, 90 Ga. 95 (15 S. E. 697).

Judgment reversed.


Broyles, C. J., and Luke, J., concur.